DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h)&(i) because all views must be clearly separated from one another and one view must not be placed upon another or within the outline of another.  In Figures 3-3C, it is unclear which Figure are lines A, B and C part of.  See also Figs. 4-4D.  Please note that if one of these figures were selected to be printed individually, it would be uncertain which figure should include the arrow.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daccord (EP 0837526)
Regarding claim 1, Daccord discloses a conductor connection terminal comprising: an insulating material housing (13); a busbar (14, 17); a clamping spring (15); and an operating lever (34) which is pivotably received in the insulating material housing and is adapted to be pivoted over a pivoting range between an open position (Fig. 9) and a closed position (Fig. 3), wherein the clamping spring has a contact leg (20), a spring arch (46) adjoining the contact leg, a clamping leg (50) adjoining the spring arch with a clamping tongue (see Fig. 9) and an operating arm (39, 41) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping tongue, wherein the operating lever is supported on the busbar at least over a portion of the pivoting range, wherein the operating lever has a first guide section (54), wherein the busbar has a recess (52/58), and wherein the first guide section (54) of the operating lever dips into the recess in the busbar at least over a portion of the pivoting range (Fig. 9, 54 is inside 52).  
Regarding claim 2, Daccord discloses the operating lever having at least one support projection (37) for supporting the operating lever on the busbar.  
Regarding claim 3, Daccord discloses the operating lever is guided at least over a portion of the pivoting range through the first guide section that dips into the recess in the busbar during the pivoting movement (see Figs. 3 and 9).  
Regarding claim 4, Daccord discloses the support projection arranged adjacent to the first guide section on the operating lever or arranged adjacent to the first guide section on the operating lever.  
Regarding claim 5, Daccord discloses the recess in the busbar being slot-shaped and a circumference of the recess is enclosed by the material of the busbar (Fig. 6).  
Regarding claim 6, Daccord discloses the contact leg supported on the busbar (see Fig. 3).  
Regarding claim 7, Daccord discloses (at least part of) the operating lever being floatingly mounted in the insulating material housing (Figs. 3 and 9) so that there is no fixed support axis for the operation lever (i.e. lever can be removed).  
Regarding claim 8, Daccord discloses the operating arm of the clamping spring having a driver area (at 42) and the operating lever has a spring driver (40, 43) which cooperates with the driver area to move the clamping tongue.  
Regarding claim 9, Daccord discloses that in the closed position of the operating lever, the spring driver (40) does not touch the operating arm (42, Fig. 3).  
Regarding claim 10, Daccord discloses that the spring driver does not extend into the driver area (under 42, Fig. 3) of the clamping spring in the closed position of the operating lever (Fig. 3).  
Regarding claim 11, Daccord discloses in the closed position of the operating lever the spring driver is arranged at least partially or completely within the recess of the busbar (Fig. 3).  
Regarding claim 12, Daccord discloses the operating lever is supported on the busbar by at least one support projection (37) of the operating lever being supported directly on a support area (inner, top wall of 13) of the busbar which faces the operating lever.  
Regarding claim 13, Daccord discloses the first guide section (54) of the operating lever projects through the recess (52) of the busbar and cooperates with a further element (inside of A2) of the conductor connection terminal on a side of the busbar which faces away from the operating lever.  
Regarding claim 16 (depending on claim 8), Daccord discloses the driver area of the operating arm of the clamping spring has a driver opening (space under 42), wherein in the closed position of the operating lever, the spring driver (43) of the operating lever does not extend through the driver opening (Fig. 3) and in the open position of the operating lever, the spring driver (43) extends through the driver opening (Fig. 9).

Regarding claim 14, Daccord discloses a conductor connection terminal comprising:- 60-Attorney Docket No.1078/0228PUS1 an insulating material housing (13); a clamping spring (15); and an operating lever (34) which is received in the insulating material housing such that the operating lever (34) is adapted to pivot over a pivoting range between an open position (Fig. 9) and a closed position (Fig. 3), wherein the clamping spring has a clamping leg (50, 30) and an operating arm (39, 41) projecting from the clamping leg, wherein the operating lever cooperates with the operating arm to move the clamping leg, wherein the operating arm (39, 41) of the clamping spring (15) has a driver area (at 42, Fig. 3) with a driver opening (space under 42), and wherein the operating lever has a spring driver (43) which cooperates with the driver area to move the clamping leg, and in the closed position of the operating lever the spring driver does not extend into the driver area of the clamping spring (see Fig. 3), such that the spring driver (43) does not extend through the driver opening (space under 42) in the closed position (Fig. 3), and wherein in the open position (Fig. 9) of the operating lever, the spring driver (43) extends through the driver opening (under 42).

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833